Judgment of the County Court reversed and case remitted to the trial court for the preparation of a new return on the ground that the return made insufficiently states the evidence upon which the conviction was obtained. The trial judge was charged with a duty to keep proper minutes of the trial. If he chose to delegate that duty to a stenographer and cannot obtain a copy of the minutes except by paying for them he should pay whatever is necessary for the discharge of his official duty; no opinion.
Concur: CARDOZO, Ch. J., CRANE, LEHMAN, KELLOGG and O'BRIEN, JJ. Not sitting: POUND and HUBBS, JJ. *Page 540